ORIGINAL                                             03/27/2020


         IN THE SUPREME COURT OF THE STAlb OF MONTANA                           Case Number: DA 20-0172


                                    DA 20-0172
                                                                    FILED
SHANELLE J. VAN DYKE,
                                                                   MAR 2 6 2020
         Petitioner and Appellee,                               Bowen Greenwood
                                                              Clerk of Supreme Court
                                                                 State of Montana

    v.                                                       ORDER

DAVID ALLEN WARD,

         Respondent and Appellant.



    Pursuant to Appellant's Motion to Dismiss Appeal and good cause appearing,
    IT IS ORDERED that this appeal is DISMISSED with prejudice.
    DATED this        day of March, 2020.
                                            For the Court,




                                                         Chief Justice